Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-20) US Patent 11,122,501 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,634,460 B2 with obvious wording variations. Take an example of comparing claims (1)  of pending application and claims ()  of US Patent 10,634,460 B2:
Pending Application (17/412,247)
US Patent 11,122,501 B2
Analysis
1. A method comprising:
assigning, to a first functional group associated with a user equipment (UE), a first priority to access a first cell of a private cellular network operating in a Citizens Broadband Radio Service (CBRS) spectrum, the first priority being different than at least one of a second priority of the first functional group to access a second cell of the private cellular network or a third priority of a second functional group to access the second cell;
mapping the first functional group to a cell identifier of the second cell and to the second priority to access the second cell;
receiving, at a network device of the private cellular network, an indication of a condition of the first cell of the private cellular network;
determining, for the first functional group, an access priority for the UE to access the first cell, the access priority being based on the first priority to access the first cell and the indication of the condition of the first cell; and
providing the access priority to a CBRS access point (AP) that controls access to the first cell, wherein the access priority indicates to the CBRS AP a cell-specific priority with which the UE is allowed to access the first cell.

   1. A method comprising: receiving, at a network device of a private Long Term Evolution (LTE) network operating in a Citizens Broadband Radio Service (CBRS) spectrum, a first functional group associated with a user equipment (UE); assigning, to the first functional group, a first priority to access a first cell of the private LTE network, the first priority being different than a second priority of the first functional group to access a second cell of the private LTE network and a third priority of a second functional group to access the second cell; mapping the first functional group to a second cell identifier of the second cell and the second priority to access the second cell; mapping the second functional group to the first cell identifier of the first cell and a fourth priority to access the first cell, the fourth priority being different than the first priority; mapping the second functional group to the second cell identifier of the second cell and the third priority to access the second cell, the third priority being different than the second priority; receiving, at the network device, a traffic load of the first cell of the private LTE network; determining, for the first functional group, an access priority for the UE to access the first cell, the access priority being based on the first priority to access the first cell and the traffic load; and providing the access priority to a CBRS access point (AP) which controls access to the first cell, wherein the access priority indicates to the CBRS AP a cell-specific priority with which the UE is allowed to access the first cell.
Note similarities wherein attach request is simply request in instant claims

Instant claims are broader in comparison to patented claim 1.
Note similarities where patented claims teach a “a Citizens Broadband Radio Service (CBRS) spectrum”.

Patented claims also teach “mapping the second functional group to the first cell identifier of the first cell and a fourth priority to access the first cell, the fourth priority being different than the first priority”. Wherein this limitation is omitted in instant claims.


The claims of the application (17/412,247) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,122,501 B2. Specifically, application 17/412,247 discloses “operating in a Citizens Broadband Radio Service Spectrum”. US Patent 11,122,501 B2 discloses “operating in a Citizens Broadband Radio Service Spectrum”  and “mapping the first functional group to a second cell identifier of the second cell and the second priority to access the second cell; mapping the second functional group to the first cell identifier of the first cell and a fourth priority to access the first cell, the fourth priority being different than the first priority; mapping the second functional group to the second cell identifier of the second cell and the third priority to access the second cell, the third priority being different than the second priority”.  The invention of 17/412,247 is entirely encompassed in the invention of US Patent 11,122,501 B2, whereas, pending application 17/412,247 is broader and omits the “mapping …functional group(s)”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the teachings US Patent 11,122,501 B2 with that of pending patent application 16/858,498 further including mapping ...functional group(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, 13, 15, 5, 2-4, 7, 10-12, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada et al. (US 2019/0115950 A1) in view of Mueck et al. (US 2020/0029222 A1).

	Regarding claims 1, 9 & 17, Kakinada discloses the method, system and non-transitory machine readable medium comprising:

a first priority to access a first cell of a private cellular network operating in a Citizens Broadband Radio Service (CBRS) spectrum ((see priority access tier [00104]))
receiving, at a network device of the private cellular network, an indication of a condition of the first cell of the private cellular network (see indicate quality, strength and desirability [0168]);
determining (see MSO database and controller acting to group [0147]), for the first functional group (see domain or group in [0142]), an access priority for the UE to access the first cell, the access priority being based on the first priority to access the first cell and the indication of the condition of the first cell ((see indicate quality, strength and desirability [0168])); and
providing the access priority to a CBRS access point (AP) that controls access to the first cell, wherein the access priority indicates to the CBRS AP a cell-specific priority with which the UE is allowed to access the first cell (see priority access tier [00104]).
Kakinada does not specifically disclose however Mueck discloses assigning, to a first functional group associated with a user equipment (UE), , the first priority being different than at least one of a second priority  (see bronze and silver [0068]) of the first functional group to access a second cell of the private cellular network or a third priority (see groups up to silver and bronze user groups [0068]) of a second functional group to access the second cell (see [0068] user groups have distinct priority);
Kakinada does not specifically disclose however Mueck discloses mapping the first functional group to a cell identifier of the second cell and to the second priority to access the second cell (see [0136], “The allocation of the group of channels may be based on a first mapping between the group of channels and the group of eNBs and the reallocation of the group of channels may be based on a second mapping between the group of channels and the group of eNBs.”);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mueck with that of Kakinada. Doing so would conform to well-known standards in the field of invention related to Citizens Broadband Radio Service.


	Regarding claim 7 & 14, Kakinada discloses the method of claim 1 and system of claim 9, wherein providing the access priority to the CBRS AP includes providing the access priority to a mobility management entity (MME) of the private cellular network, the method further comprising: receiving, at the network device and from the MME, the first functional group in response to the UE establishing a request to attach to the first cell ([0165] Within the MSO/MVNO network 431 of the MSO is a corresponding MME 433, policy server(s) 455, an eDPG (evolved data packet gateway, for internetworking between the 3GPP EPC (evolved packet core) and untrusted third party non-3GPP networks), Network Management System (NMS--for configuring network settings, collection of statistics, etc.), and Element Management System (EMS--for network element management and data collection).).

 	Regarding claim 8, 15, Kakinada discloses the method of claim 6 and system of claim 14, further comprising receiving a user profile and subscription information (see [0162], “subscriber profile maintained by the MSO or MNO (e.g., high/low value user or subscription tier)”) associated with the UE form one or more authentication, authorization, and accounting (AAA) servers of the private cellular network(see [0176], “configuring new QoS 
profiles for MNO roaming user devices (UEs) within the MSO CBRS RAN EMS 433 (e.g., located in the MSO/MNO AAA architecture”).

 	Regarding claims 3, 11 and 19, Kakinada discloses method of claim 2, system of claim 10 and medium of claim 17, wherein the access priority for the UE comprises the no access indication if the UE is authenticated to attach to the first cell and one or more UEs of functional groups with higher priority consume the traffic load of the first cell (see [0041], “The imposition of at least one service policy associated with the second wireless network infrastructure as part of the communication includes imposing a QoS (quality of service policy) for at least a portion of the user data.”) .
Regarding claims 4, 12 and 20, Kakinada discloses method of claim 2, system of claim 10 and medium of claim 17,, wherein the no access indication is temporary for a period of time until the traffic load of the first cell decreases (see [0153], “For instance, the SAS may allocate certain resources for certain periods of time, which may be yet further optimized by the controller 310 for particulars of the MSO CBRS RAN (e.g., known problematic frequency bands deleted from the allocation, etc.).  In one implementation, the aforementioned tuning includes adjusting the transmission power of each individual small cell in the CBRS network while adhering to the maximum limits mandated by SAS, taking into account load in terms of both (i) amount of traffic carried, and (ii) number of users served by each individual cell in the CBRS network.  Based on this information, users from the MNO partner can be accepted, rejected at a given small cell within the CBRS network, and/or migrated to other cells)”).
 	Regarding claims 2, 10 and 18, the method of claim 1, system of claim 9 and storage medium of claim 17, wherein the condition of the first cell of the private cellular network comprises at least one of a traffic load of the first cell or available resources of the first cell, and wherein the access priority comprises a high priority, a low priority, or a no access indication ([0011] Incumbent Access (existing DOD and satellite) users 102 include authorized federal and grandfathered Fixed Satellite Service (FSS) users currently operating in the 3.5 GHz band shown in FIG. 1.  These users will be protected from harmful interference from Priority Access License (PAL) and General Authorized Access (GAA) users.  The sensor networks, operated by Environmental Sensing Capability (ESC) operators, make sure that incumbents and others utilizing the spectrum are protected from interference. [0012] The Priority Access tier 104 (including acquisition of spectrum for up to three years through an auction process) consists of Priority Access Licenses (PALs) that will be assigned using competitive bidding within the 3550-3650 MHz portion of the band.  Each PAL is defined as a non-renewable authorization to use a 10 MHz channel in a single census tract for three years.  Up to seven (7) total PALs may be assigned in any given census tract, with up to four PALs going to any single applicant.) and a no access indication (see rejected [0153]).

 Claims 8  & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada et al. (US 2019/0115950 A1) in view of Mueck et al. (US 2020/0029222 A1) in further view of Suzuki (2007/0150732 A).

	Regarding claims 8 and 14, Kakinada in view of Mueck disclose the method of claim 1 and system of claim 9. Kakinada and Mueck does not specifically disclose however Suzuki discloses wherein the first functional group is mapped to a cell identifier of the first cell and the first priority to access the first cell (see functional user groups such as for an enterprise in [0014] and user groups associated with – mapped to BSSID with is an identifier for a Wireless LAN. Here, Suzuki relates to Wlan however this would anticipate the claimed teachings of the same subject matter with that of cell ID for a cellular network);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kalinda and Mueck with that of Suzuki. Doing so would conform to well-known standards in the field of invention related to Citizens Broadband Radio Service.

Allowable Subject Matter
Claims 5-6 , 13,  16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643